

113 HR 1964 RH: National Petroleum Reserve Alaska Access Act
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 144113th CONGRESS1st SessionH. R. 1964[Report No. 113–197]IN THE HOUSE OF REPRESENTATIVESMay 14, 2013Mr. Hastings of Washington (for himself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 10, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Naval Petroleum Reserves Production Act of 1976 to direct the Secretary of the Interior to conduct an expeditious program of competitive leasing of oil and gas in the National Petroleum Reserve in Alaska, including at least one lease sale in the Reserve each year in the period 2013 through 2023, and for other purposes.1.Short titleThis bill shall be called the National Petroleum Reserve Alaska Access Act.2.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal status, for purposes of providing oil and natural gas resources to the United States; and(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve by facilitating the expeditious exploration, production, and transportation of oil and natural gas from and through the Reserve.3.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is amended to read as follows:(a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the reserve in accordance with this Act. Such program shall include at least one lease sale annually in those areas of the reserve most likely to produce commercial quantities of oil and natural gas each year in the period 2013 through 2023..4.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with other appropriate Federal agencies, shall facilitate and ensure permits, in a timely and environmentally responsible manner, for all surface development activities, including for the construction of pipelines and roads, necessary to—(1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that are subject to oil and gas leases; and(2)transport oil and gas from and through the National Petroleum Reserve in Alaska in the most direct manner possible to existing transportation or processing infrastructure on the North Slope of Alaska.(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance with the following timeline:(1)Permits for such construction for transportation of oil and natural gas produced under existing Federal oil and gas leases with respect to which the Secretary has issued a permit to drill shall be approved within 60 days after the date of enactment of this Act.(2)Permits for such construction for transportation of oil and natural gas produced under Federal oil and gas leases shall be approved within 6 months after the submission to the Secretary of a request for a permit to drill.(c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a plan for approved rights-of-way for a plan for pipeline, road, and any other surface infrastructure that may be necessary infrastructure that will ensure that all leasable tracts in the Reserve are within 25 miles of an approved road and pipeline right-of-way that can serve future development of the Reserve.5.Issuance of a new integrated activity plan and environmental impact statement(a)Issuance of new integrated activity planThe Secretary of the Interior shall, within 180 days after the date of enactment of this Act, issue—(1)a new proposed integrated activity plan from among the non-adopted alternatives in the National Petroleum Reserve Alaska Integrated Activity Plan Record of Decision issued by the Secretary of the Interior and dated February 21, 2013; and(2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the National Petroleum Reserve-Alaska to promote efficient and maximum development of oil and natural gas resources of such reserve.(b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity Plan Record of Decision issued by the Secretary of the Interior and dated February 21, 2013, including the integrated activity plan and environmental impact statement referred to in that record of decision, shall have no force or effect.6.Departmental accountability for developmentThe Secretary of the Interior shall issue regulations not later than 180 days after the date of enactment of this Act that establish clear requirements to ensure that the Department of the Interior is supporting development of oil and gas leases in the National Petroleum Reserve-Alaska.7.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 5(a)(1) shall—(1)require the Department of the Interior to respond within 5 business days to a person who submits an application for a permit for development of oil and natural gas leases in the National Petroleum Reserve-Alaska acknowledging receipt of such application; and(2)establish a timeline for the processing of each such application, that—(A)specifies deadlines for decisions and actions on permit applications; and(B)provide that the period for issuing each permit after submission of such an application shall not exceed 60 days without the concurrence of the applicant.8.Updated resource assessment(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically recoverable fossil fuel resources within the National Petroleum Reserve in Alaska, including all conventional and unconventional oil and natural gas.(b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States Geological Survey in cooperation and consultation with the State of Alaska and the American Association of Petroleum Geologists.(c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date of the enactment of this Act.(d)FundingThe United States Geological Survey may, in carrying out the duties under this section, cooperatively use resources and funds provided by the State of Alaska.September 10, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed